Citation Nr: 1747027	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-26 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was notified in September 2012 of a rating decision that month which denied the claim for a compensable rating for bilateral hearing loss.  In October 2012 he filed VA Form 21-526b, Supplemental Claim, stating that he had not received notice to report for a VA rating examination.  Then, following a November 2012 VA audiology rating examination, the claim was again denied in December 2012 rating decision, as to which he initiated an appeal by filing a notice of disagreement (NOD) in March 2013, and he later perfected that appeal.  Because the March 2013 NOD was received within one year of notice of the September 2012 rating which denied a compensable rating for bilateral hearing loss, this appeal stems from the September 2012 rating decision.  

In April 2016, the Veteran testified by videoconference from the Muskogee RO before the undersigned Veterans Law Judge sitting in Washington, D.C. 

Thereafter, in May 2016, the Board remanded the claim to obtain VA medical records since July 2013 and to afford the Veteran a VA audiology evaluation for rating purposes.  

In correspondence in September 2017 the Veteran requested that his appeal be advanced on the docket due to financial hardship.  However, in light of the fact that the Board is currently adjudicating the appeal at this time, this motion is unnecessary and, accordingly, is denied.  



FINDING OF FACT

The Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level II and hearing loss of the left ear has been manifested by no more than auditory acuity Level III.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Facts

The Veteran underwent an official audiological examination on June 10, 2009.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
15
25
60
60
88%
Left
20
25
60
75
80%

Discrimination ability was determined by using the Maryland CNC test.  The examiner diagnosed the Veteran with a bilateral hearing loss which was a moderate high frequency sensorineural hearing loss in the right ear and a moderate to profound high frequency sensorineural hearing loss in the left ear.  Subjective factors were decreased ability to hear or understand, bilaterally.  The objective factor was decreased threshold acuity, bilaterally.  It was also noted that the Veteran had bilateral tinnitus and the subjective factors were moderate, constant tinnitus, bilaterally, but there were no objective factors.  The examiner noted that the Veteran was not currently receiving any treatment.  As to functional impairment, the Veteran reported having difficulty hearing over the telephone, television, and normal conversations.  The effect on his usual occupation was difficulty understanding voices over the phone and verbal commands in a work environment.  The effect of the condition on his daily activities was a decreased ability to hear or understand television, conversations, and telephone communications.  

The Veteran underwent a VA audiological examination on November 27, 2012.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
15
25
55
55
92%
Left
20
35
65
80
86%

Discrimination ability was determined by using the Maryland CNC test.  The examiner reported that the test results were valid for rating purposes and the use of speech discrimination scores was appropriate for the Veteran.  The diagnosis was a bilateral sensorineural hearing loss in each ear from 500 Hz to 6,000 Hz or higher.  

The examiner noted that the Veteran reported overall functional impairment from hearing loss due to difficulty hearing and understanding conversations.  As to tinnitus, the Veteran reported overall functional impairment due to difficulty hearing, understanding conversations, and ringing in his ears.  

At the April 2016 Board hearing, the Veteran testified that since having been granted service connection for his hearing loss in 2009 his hearing acuity had gotten worse.  As examples, he had a difficult time understanding what people were saying, and if he did not look at a speaker he could not hear that person.  Particularly, he had trouble in populated areas in making out what people were saying.  He did not use hearing aids.  His main complaint was that he had to have the volume of a radio or television way too high and that he spoke too loudly.  He had trouble hearing in social settings.  The Veteran reported that other than having had VA audiometric testing performed he had not had any treatment for his hearing loss.  

The Veteran underwent a VA audiological examination on July 12, 2016, pursuant to the Board's remand.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
15
20
55
55
88%
Left
20
25
60
75
76%

Discrimination ability was determined by using the Maryland CNC test.  The examiner reported that the use of word recognition scores was appropriate for the Veteran with respect to hearing acuity in each ear and that the test results were valid for rating purposes.  The diagnosis was a bilateral sensorineural hearing loss in each ear from 500 Hz to 6,000 Hz or higher.  

The examiner stated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work.  The Veteran reported that he was retired, and so there was no impact on occupational functioning.  However, he had to speak loudly and if there was background noise he had problems with comprehension.  He stated that he had had complaints that he had the volume of his TV up too loud.  

The examiner stated that the Veteran's sensorineural hearing loss was a high frequency hearing loss and did "NOT" preclude the Veteran's ability to maintain gainful employment.  The examiner reviewed the Veteran's electronic VA file and noted that the Veteran reported having had a bilateral hearing loss as well as tinnitus for as long as he could remember.  Also, the Veteran reported that his tinnitus was constant in nature and was non-ear specific.  However, he denied having otalgia, otorrhea, vertigo, aural fullness, otologic surgery, and/or prior hearing aid use.  The examiner reported that the Veteran's tinnitus did not impact the ordinary conditions of the Veteran's daily life, including ability to work.  

In an August 2016 VA Form 9, the Veteran reported that the hearing tests he had been administered by VA did not accurately reflect "real world functioning" to assess his hearing loss.  If his hearing was tested in the presence of background noise his hearing acuity would not be assessed to be as good as VA had assessed it for rating purposes. 

Rating Principles

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  The assignment of a disability rating for hearing impairment is determined by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  
Analysis

The Board has considered the Veteran's statements that his hearing loss is worse than currently evaluated and the difficulties it causes.  However, the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  The VA examinations conducted during the appeal period are the most persuasive and probative evidence as to the severity of the Veteran's hearing loss.

The results of the audiometric testing on all three rating examinations revealed that the Veteran's threshold levels on puretone air conduction testing in each ear have never been, on averaging the relevant frequencies, more than 50 decibels; and his discrimination ability had never been less than 76 percent in either ear.  Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level III hearing loss in the left ear and Level II hearing loss in the right ear on examination in June 2009.  And on examination in November 2012 he had Level II hearing loss in the left ear and Level I hearing loss in the right ear.  Also, on examination in July 2016 he had Level III hearing loss in the left ear and Level II in the right ear.  Translating the results of each of these examinations under Table VII requires the assignment of a noncompensable disability rating.

None of the VA audiometric tests found that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, none of the VA audiometric tests found that the Veteran's thresholds at 1,000 Hz was 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  Moreover, none of the examiners at the noted VA examinations certified that the use of speech discrimination was not appropriate because of language difficulties, inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

As to the contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, the manner in which VA tests hearing has been upheld.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (upholding VA's policy of conducting audiometry testing in a sound-controlled room).  Thus, the Board finds the VA examinations conducting the tests in this manner are sufficient for deciding the appeal.

In reaching all of these determinations, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


